                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ABDIFATAH JODAH,

               Plaintiff,
                                                    Case No. 2:21-cv-1533
      v.                                            Judge Edmund A. Sargus, Jr.
                                                    Magistrate Judge Kimberly A. Jolson

MERRICK B. GARLAND,
ATTORNEY GENERAL,
U.S. DEPARTMENT OF JUSTICE, et al.,

               Defendants.


                                            ORDER

       This matter is before the Court on the parties’ Joint Motion to Hold Case in Abeyance.

(ECF No. 8.) The parties request a stay until October 22, 2021 for the opportunity to process

Plaintiff’s underlying Form I-821, or Application for Temporary Protected Status. The parties

submit that the administrative processing and ultimate adjudication of Plaintiff’s Form I-821, or

Application for Temporary Protected Status, will satisfy Plaintiff’s Complaint for a Writ of

Mandamus and moot this action.

       Accordingly, the Court GRANTS the motion. (ECF No. 8.) This matter is hereby

STAYED until October 22, 2021. If the parties have not filed a stipulation of dismissal by October

22, 2021, Defendants shall file a responsive pleading to Plaintiff’s Complaint. This case is to

remain open.

       IT IS SO ORDERED.


6/3/2021                                     s/Edmund A. Sargus, Jr.
DATE                                         EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE
